Citation Nr: 0029875	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The veteran had active military service from November 1968 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above issue.

Review of the veteran's claims folder reveals several 
references to the veteran's first VA psychiatric treatment in 
1995 during or about the time he was hospitalized for 
diverticulitis.  An April 1997 VA outpatient record, however, 
refers to his first psychiatric treatment as in January 1996.  
The earliest VA psychiatric record in the claims folder dates 
from October 1996.  VA medical records are constructively of 
record before the Secretary and the Board for the purpose of 
adjudicating entitlement to VA disability compensation.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, the RO 
should obtain or document the inability to obtain the 
referenced records.

Accordingly, the case is REMANDED for the following action:

1.  Request all available VA psychiatric 
records from January 1995 to October 
1996, including any records of 
psychiatric treatment or evaluation 
during hospitalization for treatment of 
medical conditions.  Request that the 
appropriate records custodian provide a 
response, to be associated with the 
claims file, if there are no records of 
psychiatric treatment or evaluation 
during that time, stating the reason such 
records cannot be produced.  Associate 
any information obtained with the claims 
folder.

2.  Thereafter, readjudicate the claim at 
issue, and determine whether the 
veteran's claim may now be allowed.  If 
not, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 3 -


- 1 -


